Citation Nr: 1736236	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for bilateral hip disability.

2. Entitlement to service connection, to include on a secondary basis, for right foot disability.

3. Entitlement to service connection, to include on a secondary basis, for a skin disorder.

4. Entitlement to a rating in excess of 10 percent disabling prior to July 14, 2014, and in excess of 20 percent thereafter, for left ankle disability.

5. Entitlement to an extraschedular rating for right knee disability.

6. Entitlement to an extraschedular rating based upon the combined effects of the Veteran's service-connected recurrent gastritis, bilateral knee disability, bilateral ankle disability, chronic back strain, bilateral radiculopathy, and residual surgical scars of the left ankle and right knee.

7. Entitlement to an extraschedular rating for a total rating for compensation purposes based on individual unemployability (TDIU) other than for right knee disability prior to May 1, 2010.

8. Entitlement to special monthly compensation (SMC) pursuant to 38 C.F.R. § 1114(s).


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2005 and January 2009 rating decisions of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  Additionally, this matter is before the Board on appeal from August 2014 and December 2015 rating decisions of the Newnan, Georgia, Evidence Intake Center.  The Board notes that the Detroit, Michigan, VA RO has jurisdiction over all matters on appeal.

By way of history, in an April 1993 rating decision, the RO granted service connection for right knee and left ankle disabilities, each rated 10 percent disabling.  The Veteran did not express disagreement with the assigned ratings or effective dates and that decision became final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).  

In April 2005, the Veteran filed an increased rating claim for his service-connected right knee and left ankle disability.  In a September 2005 rating decision the RO denied evaluations higher than 10 percent disabling for both the right knee and left ankle disabilities.  On May 24, 2006, the Veteran submitted a statement evidencing a claim for an increased rating and indicated his conditions had worsened.

As noted in the November 2015 Board decision, new and material evidence received within the appeal period after a VA decision is considered to have been received in conjunction with the claim that gave rise to that decision.  38 C.F.R. § 3.156(b) (2016).  Even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the Veteran's May 24, 2006 statement constitutes new and material evidence and the September 2005 rating action is the proper rating decision on appeal as to the Veteran's left ankle and right knee increased rating claims, and the date of claim is April 20, 2005.  38 C.F.R. § 3.156(b).

The Veteran testified at a DRO hearing in March 2009.  Additionally, in June 2015, the Veteran testified at a Board videoconference hearing before the undersigned.  Copies of the transcripts of those hearings have been associated with the claims file.

During the pendency of the appeal, an August 2014 rating decision granted an increased 20 percent rating for left ankle disability, effective July 14, 2014.  As that rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2015, the case was remanded and the Agency of Original Jurisdiction (AOJ) was instructed to obtain new VA examinations to determine the nature and etiology of the Veteran's right foot, bilateral hip and skin disabilities.  Additionally, the AOJ was instructed to obtain new VA examinations to determine the current nature and severity of his service-connected left ankle and right knee disabilities.  The AOJ was further instructed to refer to the Director of C&P (Director) the issues of whether an extraschedular evaluation should be considered for the Veteran's right knee disability, entitlement to a TDIU between April 20, 2005 to May 1, 2010, and entitlement to an extraschedular rating based upon the combined collective impact of all service-connected conditions.  In addition, the AOJ was instructed to make efforts to obtain records associated with the Veteran's Worker' Compensation claim.  Lastly, the AOJ was instructed to issue a Statement of the Case (SOC) regarding the matters of higher initial ratings for back and right ankle disabilities, and whether there was clear and unmistakable error in an August 2014 rating decision that granted a 20 percent rating for surgical scars of the left ankle and right knee and to return the case to the Board if, and only if, the Veteran timely perfected an appeal.

A November 2016 Report of General Information shows that the Veteran notified the RO that he did not want any more VA examinations conducted for issues in which he previously received a VA examination.  This request was reiterated in a November 2016 statement and VA medical records show that the Veteran cancelled his scheduled examinations.  Additionally, in a February 2016 letter, the VA requested the Veteran to complete and return an enclosed VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, in order to obtain all records associated with the Veteran's Worker's Compensation claim.  The claims file shows that the Veteran has not returned those forms.  

In a February 2017 administrative decision, the Director undertook a review of the extraschedular claims on appeal and denied an extraschedular rating in excess of 60 percent for right knee disability, entitlement to an effective date earlier than May 1, 2010 but after April 20, 2005 for a TDIU, and denied an extraschedular rating based upon the combined collective impact of all service-connected conditions.  

Further, in January 2017, the RO issued a SOC with regard to the issues of whether the effective date of the 20 percent evaluation for residual surgical scars was clear and unmistakable error, and entitlement to increased ratings for back and right ankle disabilities.  The record shows that the Veteran has not filed a substantive appeal with regard to those issues.  Therefore, those issues are not before the Board.

Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, during the pendency of the appeal a January 2017 rating decision granted service connection for unspecified depressive disorder, previously denied as PTSD.  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

The issues of entitlement to an extraschedular rating for a TDIU and entitlement to SMC pursuant to 38 C.F.R. § 1114(s) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran failed without good cause to report for scheduled VA examinations in November 2016.

2. The Veteran's bilateral hip disability did not originate in service or within a year of service, and are not otherwise etiologically related to the Veteran's active service.

3. The Veteran's right foot disability did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.

4. The Veteran's skin condition did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.

5. Prior to September 16, 2010, the Veteran's service-connected left ankle disability more closely approximated moderate limitation of motion; marked limitation of motion was not shown and the left ankle disability was not manifested by ankylosis, subastragalar, or tarsal joint, an astragalectomy, or malunion of the os calcis or astragalus.

6. For the period from September 16, 2010 to July 13, 2014, the Veteran's service-connected left ankle disability more closely approximated marked limitation of motion; the left ankle disability was not manifested by ankylosis, subastragalar, or tarsal joint, an astragalectomy, or malunion of the os calcis or astragalus.

7. As of July 14, 2014, the Veteran's service-connected left ankle disability was manifested by os calcis.

8. In February 2017, the Director denied an extraschedular rating for the Veteran's service-connected right knee disability; the Veteran's right knee disability picture is contemplated by the rating schedule and the assigned rating criteria are adequate.

9. In February 2017, the Director denied a combined extraschedular rating for the Veteran's service-connected disabilities, including recurrent gastritis, right and left knee and ankle disabilities, chronic back strain with degenerative arthritis, right/left lower extremity radiculopathy, and residual scars of the left ankle and right knee.  The Veteran's schedular ratings have been commensurate with the average earning capacity impairment due exclusively to service connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hip disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

2. The criteria for service connection for right foot disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

3. The criteria for service connection for skin condition are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4. Prior to September 16, 2010, the criteria for a disability rating in excess of 10 percent for left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes (DCs) 5270-5274 (2016).

5. For the period from September 16, 2010 to July 13, 2014, the criteria for a 20 percent disability rating for left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, DCs 5270-5274 (2016).

6. As of July 14, 2014, the criteria for a separate 20 percent disability rating for left ankle malunion of os calcis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, DC 5274 (2016).

7. The criteria for an extraschedular rating for right knee disability have not been met.  38 U.S.C.A. 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).

8. The criteria for a combined extraschedular rating for service-connected recurrent gastritis, right and left knee and ankle disabilities, chronic back strain with degenerative arthritis, right/left lower extremity radiculopathy, and residual scars of the left ankle and right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in May 2005, July 2006, June 2009, September 2009, August 2010, and February 2013; including information and evidence needed to substantiate claims for earlier effective dates.  Thus, VA has satisfied its duty to notify the appellant.  

The Board also finds the duty to assist requirements have been fulfilled.  The Veteran was afforded VA examinations that occurred in May 2005 (left ankle, right knee), August 2006 (left ankle, right knee), August 2008 (right knee, skin), October 2009 (left ankle, right knee); September 2010 (left ankle, right foot, and bilateral hip), and July 2014 (left ankle, right knee).  As noted above, in November 2015 the case was remanded, in part, to obtain new VA examinations for the Veteran's service connection and increased rating claims on appeal.  The record reflects that the Veteran was scheduled for VA examinations in November 2016; however the Veteran notified the RO that he wished to cancel his scheduled VA examinations, and VA medical records show that he did cancel his scheduled examinations.  In cancelling his scheduled VA examinations, the Veteran stated that the previous examination reports provided everything needed for a favorable decision.  

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  At (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence. 

The Veteran's failure to attend the November 2016 VA examinations without a showing of good cause constitutes a failure to cooperate in the development of his service connection and increased rating claims on appeal.  Therefore, the Board is to adjudicate the claims based on the evidence of record.  See 38 C.F.R. § 3.655 (2016).

Additionally, the Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In November 2015, the Board remanded the case and instructed the RO to obtain all records associated with the Veteran's Worker's Compensation claim.  As noted above, the Veteran failed to complete and return VA Forms 21-4142 and 21-4142a, as requested by the RO in order to obtain such records.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  The appellant has not referred to any additional, unobtained, relevant, available evidence and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hip and Right Foot Disability

The Board notes that the facts surrounding the Veteran's service connection claims for bilateral hip and right foot disability are similar and those claims will be addressed concurrently.  The Veteran seeks entitlement to service connection for a bilateral hip and right foot disability.  Specifically, the Veteran asserts that his bilateral hip and right foot disabilities are secondary to his service-connected bilateral knee and left ankle disabilities.

1. Factual Background

Initially, the Board notes that the Veteran's service treatment records (STRs) are silent as to any complaints or treatment for a hip or right foot disability. 

The Veteran underwent a VA examination in August 2008 for both his bilateral hip and right foot.  With regard to his bilateral hip, the examiner diagnosed the Veteran with minimal degenerative joint disease involving both hip joints.  The Veteran reported having bilateral hip pain on and off since 2006, with constant pain since 2007.  The examiner noted the following range of motion (ROM) findings: abduction to 40 degrees; adduction to 40 degrees; forward flexion to 80 degrees; backward extension to 30 degrees; internal rotation to 40 degrees; and external rotation to 50 degrees.  Pain was not found during ROM testing or repetitive use testing.  The physician opined that the bilateral hip disability was "[n]ot likely related to the Veteran's service-connected right knee condition."  The physician noted that the Veteran had multiple joint problems which were part and parcel of an early degenerative process in the hip joint but not likely related to his right knee condition.  

With regard to the right foot disability, the examiner found no obvious foot deformity, pes planus or calluses.  Additionally, the examiner found no tenderness over the tendo Achilles, signs of inflammation or cellulitis, warmness, redness, or obvious points of tenderness over the heel.  ROM was within normal limits and not painful.  An X-ray of the right foot was negative.  The Veteran reported right foot pain present on and off since late 2007.  Pain was present mostly in the heel area and was mostly related to prolonged standing and walking.  The VA physician diagnosed the Veteran with plantar fasciitis of the right foot and opined that the joint function was not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.  Additionally, the examiner opined that the right foot condition was "not likely related to the Veteran's service-connected right knee condition."

A February 2009 private medical record noted orthopedic issues including plantar fasciitis.  

Social Security Administration (SSA) records include a March 2010 physical rehabilitation functional capacity evaluation noting reports of bilateral hip pain when seated.  The Veteran's functional bilateral hip strength was noted as decreased when compared to other men his age.  

A May 2010 independent medical evaluation noted a diagnosis for arthritis of the bilateral hip and feet.

In a June 2011 letter, the Veteran asserted that Dr. RW linked his bilateral hip disability to his service-connected right knee disability.  In a June 2010 statement, the Veteran asserted that his service-connected right knee disability resulted in an antalgic gait which caused his bilateral hip disability.

The Veteran was provided another VA examination for his bilateral hip and right foot in September 2010.  The examination report shows that the Veteran was diagnosed with mild degenerative arthritis of the bilateral hip.  The Veteran reported a date of onset as 2005 and further reported bilateral hip pain secondary to abnormal weight bearing.  The examiner did not find deformity, giving way, instability, weakness, incoordination, episodes of dislocation, subluxation, locking, or effusions.  The examiner did find pain, stiffness and decreased speed of joint motion.  No flare-ups were reported.  The examiner found that the Veteran was unable to stand for more than a few minutes and unable to walk more than a few yards.  An X-ray study revealed mild hypertrophic changes involving the anterolateral and inferomedial margins of the acetabulum for both hips, with mild hypertrophic changes involving the femoral head and neck of the left hip.  

The September 2010 VA examiner found the Veteran's right foot disability not manifested by pain, swelling, heat, redness, stiffness, fatigability, weakness and lack of endurance.  The Veteran was noted to be unable to stand for more than a few minutes or walk more than a few yards.  The examiner additionally found no evidence of painful motion, tenderness, instability, weakness or abnormal weight bearing.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy or other foot deformity.  An X-ray study revealed minimal degenerative changes with mild hallux valgus deformity involving the first metacarpal phalangeal joint and loss of distal tuft of the distal phalanx of the second toe.  

Following his examination of the bilateral hip and right foot, the VA examiner opined that the disabilities of all joints (including the bilateral hip and right foot) were "less likely as not caused by nor permanently aggravated by the bilateral knee and left ankle disabilities."  Specifically as to the Veteran's bilateral hip disability, the examiner further opined that it was not due to his service-connected joint conditions and was likely related to an early degenerative condition.

In an October 2010 statement, the Veteran asserted entitlement to service connection for "range of motion issues" involving the hip and feet, and, more specifically, a right foot disability.  The Veteran also claimed entitlement on a secondary basis due to an abnormal gait caused by his service-connected right knee disability.  The Veteran reiterated this statement in March 2013.  

At a June 2015 Board videoconference hearing, the Veteran testified that his bilateral hip and right foot disabilities were directly related to his service-connected left knee, left ankle and right knee disabilities.  Specifically, the Veteran asserted that his service-connected conditions caused an abnormal gait resulting in a bilateral hip and right foot disability.  

2. Legal Analysis

After a review of the evidence of record, the Board finds that service connection for a bilateral hip and right foot disability are not warranted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a September 2010 X-ray study revealed mild hypertrophic changes involving the anterolateral and inferomedial margins of the acetabulum for both hips, with mild hypertrophic changes involving the femoral head and neck of the left hip.  Additionally, an August 2008 VA examiner diagnosed the Veteran with plantar fasciitis of the right foot.  Accordingly, the Veteran clearly has diagnoses involving both hips and his right foot and the remaining question is whether those disabilities are related to service.

Initially, the Board notes that there is no lay or medical evidence of complaints or treatment for any hip or right foot disability during service.  Additionally, there is no lay or medical evidence providing a causal connection between the claimed bilateral hip and right foot disability and service.  Moreover, the Veteran has never claimed that he developed either a bilateral hip or right foot disability during service but instead has consistently claimed that those disabilities were caused as a result of an abnormal gait due by his service-connected bilateral knee and left ankle disabilities.   Thus, with regard to any potential claim for direct service connection, the second and third Shedden requirements have not been met and the Board finds that direct service connection is not warranted.

Therefore, the remaining question on appeal is whether the Veteran's diagnosed bilateral hip and right foot disabilities are secondary to his service-connected conditions.  As to the Veteran's secondary service connection and aggravation claims, the Board finds the August 2008 and September 2010 VA examination reports the most probative evidence of record.  The examiners reviewed and discussed the evidence of record, as well as the Veteran's medical history and lay assertions.  The August 2008 examiner opined that it was "not likely" that either the bilateral hip or right foot disability was related to the Veteran's service-connected right knee.  With regard to the bilateral hip the examiner additionally found that the Veteran had multiple joint problems which were part and parcel of an early degenerative process in the hip joint but not likely related to his right knee condition.  Additionally, as to the Veteran's secondary and aggravation claim, the September 2010 VA examiner opined that it was "less likely" that the Veteran's joints disabilities (including his bilateral hip and right foot) were caused by or permanently aggravated by his bilateral knee and left ankle disabilities.

The Board recognizes the Veteran's June 2010 letter in which he asserted that documentation from Dr. RW, his private orthopedist, provided a link between his bilateral hip disability and an antalgic gait caused by his service-connected disabilities.  However, while a review of the Veteran's medical records, including records from Dr. RW, show documentation of an antalgic gait, notably absent is medical evidence linking the bilateral hip disability to the Veteran's antalgic gait.

The Board further recognizes the Veteran's lay statements linking the onset of his left hip and right foot disabilities to his service-connected bilateral knee and left ankle disabilities.  With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms such as pain.  38 C.F.R. § 3.159(a)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that he has medical training or expertise, he cannot competently provide a medical nexus opinion between a current diagnosis, osteoarthritis of the left hip and plantar fasciitis, and a service-connected disability.  38 C.F.R. § 3.159(a)(1)-(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the August 2008 and September 2010 VA medical examiner's opinions, who determined that the there was no nexus between the Veteran's bilateral hip and right foot disabilities and his service-connected bilateral knee and left ankle disabilities.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided persuasive rationales for them.  Importantly, there is no medical evidence to the contrary.  

As noted above, the Veteran was scheduled for a VA examination in November 2016 to determine if his service-connected right knee or left ankle disability caused or aggravated a right foot or bilateral hip disability.  Unfortunately, the Veteran failed without good cause to report for those scheduled VA examinations and the Board must rely on the evidence of record.  As such, there is no medical evidence of record linking the Veteran's current bilateral hip and right foot disabilities to a service-connected condition.

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hip and right foot disability.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claims are therefore denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

Skin Disorder

The Veteran seeks entitlement to service connection for a skin disorder.  Specifically, the Veteran asserts that his right knee brace caused a rash over his right leg and that the material used in his right total knee replacement caused an allergic reaction.

1. Factual Background

The Veteran underwent a VA skin examination in August 2008.  The Veteran reported a skin break out over his right lower extremity which he related to a new knee brace.  The Veteran also reported lesions on average two times per month which he treated with over-the-counter ointments.  The physician noted that the Veteran was presently asymptomatic with no documentation of skin lesions related to knee braces.  The examiner specifically noted no obvious active skin lesion in the right lower extremity, especially in the area around the knee brace.  No evidence of inflammation, cellulitis or chronic ulcers was found.

A November 2009 VA medical record shows a diagnosis for folliculitis on his left buttock.  The Veteran reported noticing the boil a week prior after moving into a friend's basement which he reported was unclean.  No abscess or fistula was found upon examination.  An April 2010 VA medical record noted a boil over the Veteran's right buttock and the back of his right shoulder.  The record also shows a past medical history for carbuncle, furuncle and folliculitis.

A June 2011 VA medical record noted a rash on the Veteran's neck due to possible contact dermatitis.  The rash started with a sling used after the Veteran's right shoulder surgery.  In December 2011, a VA medical record shows the Veteran reported being bitten by an insect on his right hip.  The skin area was noted with an induration 4 cm in diameter and erythema.

An April 2014 VA dermatology consultation noted complaints of some bumps on the Veteran's face, chest and armpits reportedly present since 2009.  The Veteran reported that his skin condition had been present since his knee replacement.  The physician noted negative findings except open and closed comedones postauricularly, conedones on his nose, scarring acne on his cheeks, a few inflammatory papules on his back, and axilla with inflammatory papules with no sinus tracts or drainage found.  The Veteran was diagnosed with acne.  Based on the Veteran's reports that his skin condition began after his knee replacement, the physician stated that he could not rule-out an allergic reaction to a component of the knee.  

At a June 2015 Board videoconference hearing, the Veteran testified that he developed a skin condition as a result of wearing a knee brace and due to an allergic reaction to the metal used in his total right knee replacement.  The Veteran also asserted that a VA physician stated he could not rule out an allergic reaction to his knee replacement.  The Veteran further testified that he began developing a skin condition in either 2005 or 2006 following use of a knee brace.  

In February 2016, the Veteran was treated for complaints of pain and swelling of his right knee with purulent discharge and itching.  The physician noted a rash on the bilateral leg and that the Veteran was recently on antibiotics for a knee infection which had improved the rash.  The Veteran reported noticing a red bump on his knee which produced puss when squeezed.  Lastly, a June 2016 VA medical record noted an abscess on his right thigh and right axilla.  The Veteran reported that his skin was acting up and that he always got those abscess after his right knee surgery.  The physician noted a very small nodule on right axilla and a small healing papular rash on the right thigh.  The Veteran was diagnosed with folliculitis.

2. Legal Analysis

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin condition.  

It is not in dispute that the Veteran received treatment for, and was diagnosed with skin conditions during the pendency of the appeal, including diagnoses for acne, carbuncle, furuncle and folliculitis.  Therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Thus, the remaining question is whether any diagnosed skin condition is secondary to the Veteran's right knee brace or due to an allergic reaction following his total right knee replacement.

Currently, there is no medical evidence or a medical opinion of record to support either of the Veteran's contentions that a skin condition was caused by his right knee brace or is a result of an allergic reaction to the material used in his total right knee replacement.  As noted above, the Veteran underwent a VA skin examination in August 2008; however, no nexus opinion was elicited at that time.  

As noted above, in November 2015, this issue was remanded in order to obtain a VA examination to determine the nature and etiology of his diagnosed skin conditions.  However, the Veteran cancelled his examination and informed the RO that he did not want any more VA examinations for issues in which he previously received an examination.  His failure to cooperate in attending the scheduled examination has left the record devoid of any competent opinion whether he has a skin condition that was caused by his right knee brace or a result of an allergic reaction.  38 C.F.R. § 3.655(b) (2016).  Therefore, as the Veteran failed to report for a VA examination, the Board must rely on the evidence of record.  

The Board recognizes the Veteran's lay statements linking the onset of his skin conditions to his service-connected right knee disability.  With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of his skin conditions such as observing outbreaks.  38 C.F.R. § 3.159(a)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that he has medical training or expertise, he cannot competently provide a medical nexus opinion between a current skin diagnosis and a service-connected disability.  38 C.F.R. § 3.159(a)(1)-(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

There simply is no medical evidence of record, VA or private, showing that the Veteran's current skin conditions are secondary to his right knee disability.  In this regard, the evidence of record, including the Veteran's lay statements, show that the skin conditions affected several areas of the Veteran's body, including his face, buttock, thigh, hip and shoulder.  Additionally, those conditions were reportedly due to various causes other than a knee brace or an allergic reaction, including due to an insect bite and unclean living conditions.  As the Veteran failed to report for a VA examination, the record is devoid of any medical record showing that the Veteran has a diagnosed skin condition secondary to his right knee disability.  

Accordingly, without the evidence from the scheduled  November 2016 VA examination, the Board has no competent medical evidence relating any current skin condition on a secondary basis; therefore the third Shedden requirement has not been met and the claim for service connection must be denied.  Thus, the Board finds that the preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic Code 5003 states that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), DC 5003 (2016). 

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

Left Ankle Disability

The Veteran's service-connected left ankle disability is rated 10 percent disabling prior to July 14, 2014, and 20 percent disabling thereafter based on limitation of motion pursuant to 38 C.F.R. § 4.71a, DC 5271.  Under DC 5271, where motion is limited to a moderate degree a 10 percent rating is applied.  A 20 percent rating is available where motion is limited to a marked degree.  38 C.F.R. § 4.71a, DC 5271 (2016).  

Turning to the facts of the case, during a May 2005 VA examination, the Veteran's left ankle was manifested by the following ROM findings: dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The examiner noted no pain with ROM.  The examiner additionally found no fatigue, weakness, lack of endurance, redness, abnormal movements, edema, effusion, or instability.  Additionally, no ankylosis was found.  The examiner noted a normal gait pattern.  

At an October 2009 VA examination, the Veteran's left ankle was manifested by the following ROM findings: dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The examiner did not find deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions or inflammation.  The examiner did find pain and stiffness and the Veteran denied flare-ups.  The Veteran was found able to stand for 15-30 minutes, walk a half city block, and his gait was noted as antalgic.  The examiner found objective evidence of pain following repetitive use testing, but no additional limitation of ROM.  No ankylosis was found.  

The Veteran underwent another VA examination on September 16, 2010.  During that examination the Veteran's left ankle disability was noted to be manifested by instability, pain, stiffness, and incoordination.  The examiner found no deformity, giving way, or episodes of dislocation, subluxation, or effusions.  No flare-ups were reported.  The examiner found that the Veteran was unable to stand for more than a few minutes and unable to walk more than a few yards.  ROM testing revealed the following: dorsiflexion to 16 degrees, and plantar flexion to 35 degrees.  The examiner noted objective evidence of pain with active motion.  The Veteran was unable to perform repetitive use testing due to pain.  No ankylosis was found.  The examiner found that the disability impacted the Veteran's occupational activities due to decreased motion and lack of stamina.  

At a July 7, 2014 VA examination, the Veteran was diagnosed with post-traumatic arthritis of the left ankle.  The Veteran reported daily pain reported as an 8 on a scale to 10.  The Veteran also reported flare-ups on average two times per month and lasting up to 8 hours.  The left ankle disability was manifested by the following ROM findings: plantar flexion to 30 degrees and dorsiflexion to 10 degrees.  No objective evidence of painful motion was found during ROM testing.  The Veteran was able to perform repetitive-use testing with no change in ROM findings.  Muscle strength testing revealed normal strength in both ankles.  The examiner found that the Veteran's left ankle disability resulted in functional loss and/or functional impairment due to less movement than normal.  Additionally, no joint instability was found. 

The Veteran underwent another VA examination on July14, 2014.  During that examination the Veteran was diagnosed with DJD, left ankle malalignment valgus, and left subtalar ankle joint arthritis.  The Veteran reported flare-up in his left ankle described as excruciating pain rated a 10 on a scale to 10.  During flare-ups, the Veteran reported being unable to bear weight.  The left ankle disability was manifested by the following ROM findings: plantar flexion to 25 degrees with objective evidence of painful motion beginning at 20 degrees; and dorsiflexion to 10 degrees with objective evidence of painful motion beginning at 5 degrees.  The examiner indicated that repetitive-use testing was not performed due to pain.  The examiner found functional loss due to limitation of motion resulting in less movement than normal, weakened movement, excess fatigability, pain on movement and swelling.  Localized tenderness was found.  Additionally, muscle strength testing for the left ankle revealed strength rated 3 on a scale to 5 for plantar flexion and dorsiflexion.  Joint stability testing found laxicity during anterior drawer and talar tilt testing.  No ankylosis was found.  The examiner did find that the left ankle had marked deformity resulting in malunion of calcaneus (os calcis) or talus (astragalus).

At a June 2015 Board videoconference hearing, the Veteran testified that he lost use of his left foot due to a deformity causing his foot to be stuck in an inverted position.  The Veteran additionally testified that his left ankle disability had worsened since his previous VA examination in July 2014.  In a November 2015 decision, the Board remanded the issue on appeal and instructed the RO to obtain a new VA examination to determine the current nature and severity of his left ankle disability.  As noted above, the Veteran cancelled his VA examination and informed the RO he did not want any more VA examinations.  The Board notes that there is no other pertinent evidence of record concerning the manifestations of the Veteran's left ankle.  

The Board will first address the period on appeal prior to July 14, 2014.  

During this period, the evidence of record establishes that during the September 16, 2010 VA examination the Veteran's left ankle disability was manifested by instability, pain, stiffness, and incoordination, with objective evidence of pain with active motion.  In fact, the Veteran was noted as being unable to perform repetitive use testing due to pain.  Additionally, the Veteran was found unable to stand more than a few minutes or walk more than a few yards.  Accordingly, as compared to the previous VA examinations, the Veteran's left ankle disability demonstrated a notable worsening and was more in line with the results of the July 14, 2014 VA examination.  Therefore, based on a review of the evidence during the first period on appeal, the Board finds that as of September 16, 2010 the Veteran's left ankle disability more closely approximated marked limitation of motion.  Accordingly, a staged rating of 20 percent is warranted from September 16, 2010 to July 13, 2014.  The Board additionally finds that a 20 percent rating is not warranted prior to September 16, 2010 as the left ankle disability was not manifested by instability, incoordination, and the Veteran was able to perform repetitive use testing pain free.  Accordingly, prior to September 16, 2010 the Board finds that the Veteran's left ankle disability more closely approximated moderate limitation of motion.

Turning to the second period on appeal, the Board notes that a 20 percent disability rating represents the highest available rating based on limitation of motion under DC 5271.  Therefore, as of September 16, 2010 the Veteran is in receipt of the highest rating available under this diagnostic code. 

The Board has also considered ratings under other diagnostic codes.  The Board notes that disabilities of the ankle can also be rated based on limitation of the affected joint under several diagnostic codes.  Under DC 5270, a 20 percent rating is warranted when the ankle is ankylosed in plantar flexion at less than 30 degrees.  A 30 percent rating is warranted when the ankle is ankylosed in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted when the ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, DC 5270 (2016).  Under DC 5272, a 10 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  A 20 percent rating is warranted when there is ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, DC 5272 (2016).  A 20 percent rating is warranted for an astragalectomy under DC 5274.  38 C.F.R. § 4.71a, DC 5274 (2016).  

The Board notes that at no time during either period on appeal has the Veteran's left ankle disability been manifested by ankylosis.  Therefore, DC 5270 and 5272 are not for application.  Additionally, the record does not show that the Veteran underwent an astragalectomy; therefore, DC 5274 is not for application.  

Under DC 5273, malunion of the os calcis or astragalus warrants a 10 percent rating for moderate deformity and a 20 percent rating is warranted for marked deformity.  38 C.F.R. § 4.71a, DC 5273 (2016).  As noted above, during the July 14, 2014 VA examination the examiner found that the left ankle had marked deformity resulting in malunion of calcaneous (os calcis) or talus (astragalus).  No such deformity was found prior to this examination.  As a rating under DC 5273 is not based on limitation of motion, the Board finds that assigning a separate rating under this diagnostic code does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  This is because the symptomatology and manifestations are not duplicative or overlapping.  Accordingly, the Board finds that, as of July 14, 2014 the Veteran is entitled to a separate 20 percent rating under DC 5273 for marked deformity of malunion of os calcis.  This represents the highest rating available under that diagnostic code.   

Lastly, the Board has considered assigning higher disability ratings pursuant to 38 C.F.R. § 4.40 and 4.45 during both periods on appeal.  The Board acknowledges the Veteran's reported complaints of pain and painful motion.  However, the Board finds that the rating criteria are intended to take into account functional limitations and that painful motion is already contemplated by the currently assigned disability ratings.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of DC 5003, painful motion alone may not be deemed limitation of motion).  Therefore, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

In sum, the Board concludes that a 20 percent disability rating under DC 5271 is warranted from September 16, 2010 to July 13, 2014, and that claim is granted.  Additionally, the Board concludes that, as of July 14, 2014, a separate 20 percent rating under DC 5273 for marked deformity is warranted.  Lastly, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent prior to September 16, 2010.  As the preponderance of the evidence is against that portion of the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral of the Veteran's left ankle disability for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected left ankle disability was adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned is provided for certain manifestations but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran is currently rated under 38 C.F.R. § 4.71a, DC 5271 and 5273, based upon the manifestations of his left ankle disability including limited motion and marked deformity due to malunion of the os calcis.  Consequently, the Board finds that referral of the Veteran's left ankle disability for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  

Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

As discussed more fully below, the Veteran is already in receipt of a TDIU.  Therefore, the Board need not consider whether an implied claim for a total disability rating based on unemployability has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Extraschedular Rating

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards. Id. 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As noted above, in November 2015, the Board found that there were enough exceptional circumstances present to warrant a referral to the Director for consideration of an extraschedular rating.  Accordingly, the Board remanded the case and instructed the AOJ to refer to the Director the issues of whether an extraschedular evaluation should be considered for the Veteran's right knee disability, entitlement to a TDIU between April 20, 2005 to May 1, 2010, and entitlement to an extraschedular rating based upon the combined collective impact of all service-connected conditions.  Subsequently, in February 2017 the Director submitted an administrative review for entitlement to extraschedular consideration under 38 C.F.R. § 3.321(b)(1), in which he determined that an extraschedular rating was not warranted.  Specifically, the Director denied an extraschedular rating in excess of 60 percent for right knee disability, entitlement to an effective date earlier than May 1, 2010 but after April 20, 2005 for a TDIU, and denied an extraschedular rating based upon the combined collective impact of all service-connected conditions.  

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).

1. Right Knee Disability

With regard to the right knee disability, the Director noted that the Veteran was currently in receipt of the maximum evaluation possible for knee replacement (60 percent) and found that a comparison between the level of severity and symptomatology of his right knee with the established rating criteria revealed that the rating criteria reasonably described the current level of symptomatology.  As such, the Director found that the current evaluations adequately addressed the severity of the 60 percent evaluation currently assigned and denied consideration for an increase in right knee disability.  

As noted above, in November 2015, the Board remanded the case in order to obtain a VA examination to determine the current nature and severity of his right knee disability.  However, the Veteran cancelled his examination and informed the RO that he did not want any more VA examinations for issues in which he previously received an examination.  Therefore, as the Veteran failed to report for a VA examination, the Board must rely on the evidence of record.  38 C.F.R. § 3.655.

Since the date of the claim, April 20, 2005, the Veteran's right knee disability has been rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257 for instability from April 20, 2005 to March 5, 2009.  Under DC 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The Veteran's right knee disability was assigned a 20 percent rating from April 20, 2005 to March 5, 2009 under DC 5258 for right knee meniscus injury.  Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Since the date of the claim, the right knee disability was additionally in receipt of a 10 percent disability rating, under DC 5010-5260 for arthritis rated as limitation of flexion.  Under DC 5260, limitation of flexion to 45 degrees warrants a 10 percent evaluation, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation.  Id.

The right knee disability was further evaluated under DC 5010-5261 for arthritis rated as limitation of extension and assigned a 20 percent evaluation from January 28, 2009 to March 5, 2009.  Under DC 5261, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  Id.

As of March 5, 2009, the Veteran's right knee disability was rated 100 percent disabling under DC 5055 which provides criteria for rating residuals of knee replacement following total knee replacement.  As of May 1, 2010, he is currently assigned the highest disability rating, 60 percent, following the one year implantation of his prosthesis.  Pursuant to DC 5055, a 100 percent rating is provided for the year following implantation of the prosthesis.  A 60 percent rating is provided thereafter, if there is severe painful motion or weakness.  Intermediate degrees of disability are rated by analogy on the basis of limitation of motion or ankylosis under DCs 5256, 5260 and 5261.  The minimum rating is 30 percent.  Id.  A 60 percent rating under DC 5055 is the maximum schedular rating that could be assigned for disabilities at knee level.  38 C.F.R. § 4.68 (2016) (providing that ratings cannot exceed those provided for amputation at the level of disability); see 38 C.F.R. § 4.71a, DCs 5162-5164 (2016) (providing a 60 percent rating for amputations at the middle third of the thigh or lower).  The amputation rule would preclude continuation of the separate ratings for instability and locking as of the date the 60 percent rating became effective.

The Board will first address the period prior to March 5, 2009.

A January 2005 private medical record noted exacerbation of right knee pain from a meniscal tear that was likely due to being on his feet for several hours at a time on a regular basis.  The physician noted that they needed to explore the possibility of getting the Veteran on permanent restrictions to lessen the exacerbations of his right knee pain in the future.

During a May 2005 VA examination, the Veteran's right knee was manifested by flexion to 130 degrees.  No pain was found with ROM and muscle strength was rated a 5 on a scale to 5.  Additionally, no pain, fatigue, weakness, lack of endurance or instability was found, and the examiner found no major functional impairment.  The examiner did find laxity of the medial collateral ligament (MCL).  No laxity was found of the lateral collateral ligament.  Overall, the examiner found no major functional impairment.

A May 2005 letter from the Veteran treating physician noted that the Veteran had known right knee osteoarthritis involving bone on bone changes at the lateral compartment as well as severe changes at the patellofemoral joint.  The physician noted that the Veteran was becoming more symptomatic in regards to pain and restriction of motion with swelling after weight bearing activities.

In a June 2006 letter from his treating physician, the Veteran was noted as being treated for a right knee disability and was able to return to work with a restriction of a sitting job only.  A July 2006 letter from the same treating physician noted a diagnosis for right knee advanced lateral compartmental osteoarthritis and stated that he might benefit from a change in job duties that avoided prolonged weight-bearing or standing, and that he was unable to do his job as a mail-handler due to excess weight bearing.  The same physician reiterated the same restrictions in February and October 2007 letters.

The claims file also includes letter's dating from 2006 and 2007 from the Veteran's Senior Plant Manager which show the Veteran made numerous requests for light duty assignments which were not approved due to sit down work not being available.

The Veteran underwent another VA examination in August 2006.  The examination included the bilateral knee joints and left ankle joint.  The Veteran reported applying for about seven days of sick leave in a month secondary to his joint problems.  The Veteran further reported following-up appointments with a private orthopedic surgeon on an average of five to six times per year.  The examiner found minimal swelling and crepitus, and did not find any redness or warmth.  Right knee joint movement was found not painful and ROM varied from 0 degrees to 120 degrees.  McMurray and drawer tests were negative.  Repetitive joint movement was found normal with no pain.  Lastly, the Veteran's gait was found normal.  Following the examination of the Veteran's bilateral knee and left ankle, the examiner found that those conditions did not likely prevent him from performing sedentary employment.

The evidence of record shows that the Veteran worked as a mail-handler.  The Board notes that there is lay and medical evidence showing marked interference with his physical employment caused by the service-connected right knee disability.  However, the evidence of record does not show interference with his ability to perform sedentary work.

Specifically, the May 2005 VA examiner found no major functional impairment and the August 2006 VA examiner found that the Veteran's right knee disability did not prevent him from performing sedentary functions.  These findings are bolstered by the Veteran's numerous return-to-work letters written by his private treating physician who noted that the Veteran was able to perform sedentary work.

The Board recognizes the Veteran's lay statements that he missed a lot of work due to his right knee disability.  In addition, the Veteran reported missing one week per month during his August 2006 VA examination.  Importantly, however, the Veteran reported that this was due to his "joint problems" and not specifically due to his right knee.  The Veteran also did not report numerous hospitalizations due to his right knee, but instead reported meeting with his physician five to six times per year during follow-up appointments.  Moreover, and more importantly, following an examination of his right knee, the examiner found that the disability did not prevent the Veteran from performing sedentary work.

Lastly, the Board notes that prior to March 5, 2009, the Veteran was not in receipt of the highest ratings available under DCs 5257 or 5260.  Therefore, evaluations in excess of those assigned are provided for certain manifestations but the medical evidence did not reflect that those manifestations were present in this case.  Accordingly, the evidence of record shows that, throughout this period on appeal, the Veteran's service-connected right knee disability was adequately contemplated by the regular schedule rating criteria.  Additionally, the diagnostic criteria adequately described the severity and symptomatology of the Veteran's disability.

Therefore, while the above evidence reflects that there was interference with the Veteran's employment, it was not to a degree beyond that which was contemplated by the schedular ratings.  Further, the evidence does not show frequent hospitalizations apart from follow-up appointments five to six times per year.  Accordingly, the Board finds that this is not an exceptional case where the criteria in VA's Rating Schedule are inadequate, and an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  

The Board will now address the period following March 5, 2009.  Although the Veteran has achieved the maximum disability benefit under the schedular rating system during this time period, he may be entitled to additional compensation by way of extraschedular consideration.  38 C.F.R. § 3.321.  

The evidence of record shows that during an October 2009 VA examination, the Veteran reported no flare-ups.  The Veteran reported that he lost 26 weeks of work during the last 12-month period due to his right knee condition.  A September 2010 VA examiner found that the Veteran's right knee disability had a significant effect on his usual occupation due to lack of stamina.  Finally, during a July 2014 VA examination, the examiner found that the right knee disability had a significant effect on his employment due to restrictions such as no bending, lifting, or prolonged sitting or standing.  

The Board acknowledges that during this period in question the Veteran's right knee disability resulted in marked interference with employment, as evidenced by the fact that the Veteran retired from his mail-handler position on a medical basis.  

This, however, is not an exceptional case where the schedular evaluation is inadequate.  Rather, the schedular criteria adequately describe the Veteran's symptoms for his right knee disability.  From March 5, 2009 to April 30, 2010, the Veteran was in receipt of a 100 percent disability rating due to his total right knee replacement.  The 100 percent rating contemplates interference with employment due to convalescence of that disability.

Further, as of May 1, 2010, the Veteran is in receipt of the highest rating available, 60 percent, based on chronic residuals.  The evidence of record shows symptoms during this period on appeal including chronic daily pain, flare-ups, severe painful motion, and weakness, all of which are provided for in the rating criteria.  Therefore, there are no symptoms that have been attributed to the right knee disability which are not contemplated by the rating criteria.  Additionally, as of May 1, 2010, the Board notes that the Veteran is in receipt of a TDIU due to his service-connected knee, back and ankle disabilities and assigning a higher rating based on marked interference with employment during this period on appeal would be redundant.  

Additionally, as noted above, the Board previously remanded the Veteran's claim in order to obtain a VA examination to determine the current nature and severity of his right knee disability.  The Board ordered a new examination based on testimony provided by the Veteran that his right knee disability had worsened since the July 14, 2014 VA examination.  Specifically, the Veteran reported that his right knee disability resulted in symptomatology that was not contemplated by the diagnostic criteria including loss of balance.  Unfortunately, the Veteran failed to report for his scheduled VA examination without showing good cause.  Consequently, without the evidence from the 2016 VA scheduled examination, the Board has no competent evidence to base an extraschedular rating.  

As such, the Board finds that as of March 5, 2009, the diagnostic criteria adequately described the severity and symptomatology of the Veteran's right knee disability.  In view of the above, the Board finds that as of March 5, 2009, an increased rating for right knee disability is not warranted on an extraschedular basis.

2. Combined Effects

The Board will now address whether the combined effects of the Veteran's service-connected recurrent gastritis, bilateral knee, bilateral ankle, chronic back strain, bilateral radiculopathy, and residual surgical scars of the left ankle and right knee.

The Veteran's recurrent gastritis is rated under 38 C.F.R. § 4.114, DC 7305-7306, and rated 10 percent disabling from May 21, 2007, 20 percent from July 1, 2010, and 40 percent from May 28, 2014.  Under DC 7305 for duodenal ulcer, a 10 percent rating is warranted if the disability is mild with recurring symptoms once or twice yearly.  A 20 percent rating is warranted if the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  A duodenal ulcer is rated at 40 percent if moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A 60 percent rating is warranted for severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305 (2016).

Under DC 7306 for marginal ulcers, a 10 percent rating is for mild conditions with brief episodes of recurring symptoms once or twice yearly; a 20 percent rating is warranted for moderate conditions with episodes of recurring symptoms several times a year.  A 40 percent rating is warranted for moderately severe conditions, with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  A 60 percent rating is merited for severe conditions, with symptoms same as pronounced and less continuous symptoms with definite impairment of health.  A 100 percent rating is warranted for pronounced conditions with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss; or totally incapacitating.  

The Veteran's left knee is rated 10 percent disabling from May 24, 2006, and 30 percent disabling from July 14, 2014, pursuant to 38 C.F.R. § 4.71a, DCs 5010-5261, for arthritis rated as limitation of extension.  Additionally, the left knee has been rated 20 percent disabling as of July 14, 2014, under DC 5257 for recurrent subluxation and instability.  The criteria for both DCs are noted above.

The Veteran's right ankle disability is rated 10 percent disabling from June 1, 2010, and 20 percent disabling from July 14, 2014, under 38 C.F.R. § 4.71a, DC 5271 (criteria set forth above).

The Veteran's radiculopathy of the bilateral lower extremity has been rated 20 percent disabling respectively as of July 14, 2014, pursuant to 38 C.F.R. § 4.71a, DC 8620.  Under DC 8620, 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  Finally, a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8620 (2016).

The Veteran's residual scars are rated 10 percent disabling from October 15, 2010, and 20 percent disabling from July 14, 2014, pursuant to 38 C.F.R. § 4.118, DCs 7804.  Under DC 7804, one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118, DC 7804 (2016).  

Lastly, the Veteran's chronic back strain is rated 10 percent disabling from May 21, 2007, and 20 percent disabling from July 14, 2014, under 38 C.F.R. § 4.71a, DC 5242.  Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2016).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016). 

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to lumbar spine disabilities provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016). 

Turning to the evidence of record, a May 2005 VA examination found no major functional impairment due to either the Veteran's right knee or left ankle disabilities.  In August 2006, the Veteran reported applying for seven days of sick leave per month secondary to his joint problems.  Following an examination of the Veteran's bilateral knee and left ankle, an August 2006 VA examiner found that those conditions did not likely prevent him from performing sedentary jobs.  

An October 2009 VA examination was conducted for the Veteran's bilateral knee, back, left ankle and gastritis.  The Veteran reported loosing 26 weeks of work during the last 12 months due to his right knee disability.  The examiner found that the Veteran's gastritis, left knee and left ankle disabilities had no significant effect on his usual occupation.  With regard to the Veteran's right knee and back disabilities, the examiner found they had significant effects on his usual occupation including problems lifting and carrying (back) and pain (right knee).  No radiation of back pain was reported or found.

A September 2010 VA examiner also found that the Veteran's gastritis had no significant effect on his usual occupation, and his right knee and back disabilities had significant effects due to problems with lifting and carrying (back) and lack of stamina (right knee).  

An April 2013 VA examination found that the Veteran's service-connected scars had no impact on his ability to work.

Lastly, the Veteran underwent a July 14, 2014 VA examination for his bilateral knee, back, left ankle, scars and gastritis.  The VA examiner found that the service connected gastritis had no impact on his ability to work.  Additionally, the examiner found that the remaining disabilities did have a functional impact on work due to following restrictions: no heavy lifting, no climbing ladders, squatting, kneeling or prolonged standing or running (scars); no bending, lifting, or prolonged sitting or standing (left ankle); no lifting beyond 15 pounds or prolonged sitting or standing (back); and no bending, lifting, prolonged sitting or standing (bilateral knee).

There is relatively little guidance as to how to determine whether and at what level to grant an extraschedular rating.  In Kuppamala v. McDonald, 27 Vet. App. 447 (2015), the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  Id. at 453-455 . As the Court noted in Kuppamala, "average impairment in earning capacity is not a clearly defined standard."  Id. at 453.

Initially, the Board notes that the Veteran has been in receipt of a 100 percent disability rating based on his combined service-connected conditions as of May 1, 2010.  Additionally, the Veteran was in receipt of a temporary total rating for convalescence from March 5, 2009 to April 30, 2010.  Therefore, there was no gap filling function to be fulfilled and an extraschedular combined rating would not be warranted as of March 5, 2009.

In this case, the Veteran has essentially asserted that he lost time from work due to his bilateral knee and left ankle disabilities.  However, as noted above, the Board has found that the diagnostic criteria adequately described the severity and symptomatology of the Veteran's left ankle disability.  The Board additionally found that the Veteran's right knee disability did not warrant extraschedular consideration.  With regard to the Veteran's left knee disability, the October 2009 VA examiner found that the disability did not result in any significant effect on his usual occupation.  Accordingly, the Board finds to basis to assign an extraschedular rating based on the combination of those service-connected disabilities.

The Board notes that the Veteran has not asserted, and the evidence of record has not suggested, any other combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  
In any event, the evidence of record further demonstrates that the Veteran's service-connected bilateral knee, bilateral ankle, back and scars have been shown to have resulted in interference with his ability to perform certain physical activities.  However, the evidence of record does not show marked interference with his ability to perform sedentary work.  Therefore, the record does not demonstrate that the Veteran's combined service-connected disabilities, either individually or collectively, caused marked interference with employment prior to being awarded a 100 percent disability rating. 

The Board also notes that prior to being awarded a 100 percent disability rating, the Veteran's service-connected gastritis, left knee disability, right ankle, chronic back strain, and residual surgical scars were not in receipt of the highest ratings available under their respective diagnostic codes.  Therefore, evaluations in excess of those assigned were provided for certain manifestations but the medical evidence did not reflect that those manifestations were present.  Accordingly, the evidence of record shows that, throughout this period on appeal, the above mentioned service-connected conditions were adequately contemplated by the regular schedule rating criteria.  

The Board further notes that as of April 20, 2005, the combined schedular rating was 50 percent; as of May 21, 2007 the combined schedular rating was 60 percent; and as of January 28, 2009 the combined schedular rating was 70 percent.  These ratings are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

The Board recognizes that the Veteran reported applying about seven days of sick leave in a month secondary to his joint problems during the August 2006 VA examination.  However, there is no documentation supporting this assertion.  Moreover, during the October 2009 VA examination, a period encompassing his convalescence from total right knee replacement, the Veteran reported losing 26 weeks of work during the past year; less than that reported during the August 2006 VA examination.  Assuming a 5 week work schedule over a 50 week work year, the Veteran missed 60 days during the time period that his service-connected disabilities evidenced worsening conditions.  The 60 and 70 percent ratings would contemplate this amount of lost work.  Id.  There has been no other contention or evidence that the combined ratings were inadequate to compensate for average impairment in earning capacity.  

As such, the Board finds that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical, and finds that an extraschedular evaluation on a collective basis is not warranted.  The Board further finds that the Veteran's symptoms and impairment during these periods are adequately addressed by the schedular ratings.  Because the criteria in the rating schedule are adequate, an extraschedular rating is not warranted.  Therefore, the Board concludes that the evidence is against such a rating and entitlement to an extraschedular rating for his service-connected disabilities is not warranted and the appeal must be denied.  See 38 C.F.R. § 3.321(b)(1) (2016).


ORDER

Entitlement to service connection, to include on a secondary basis, for bilateral hip disability, is denied.

Entitlement to service connection, to include on a secondary basis, for right foot disability, is denied.

Entitlement to service connection, to include on a secondary basis, for a skin condition, is denied.

Entitlement to a rating in excess of 10 percent disabling prior to September 16, 2010, for left ankle disability is denied.

Entitlement to a 20 percent disability rating, but not more, from September 16, 2010 to July 13, 2014, for left ankle disability is granted.

Entitlement to a separate 20 percent disability rating, but not more, as of July 14, 2014, for left ankle disability is granted.

Entitlement to an increased rating for right knee disability on an extraschedular basis is denied.

Entitlement to an extraschedular rating based on the combined effects of the Veteran's service-connected disabilities is denied.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

In November 2015, the Board remanded this case and instructed the AOJ to consider whether entitlement to a TDIU was warranted based upon any one of the Veteran's service connected disabilities alone, and to adjudicate entitlement to SMC on account of being housebound.  In a December 2015 rating decision, the Newnan, Georgia, Evidence Intake Center granted entitlement to a TDIU effective May 1, 2010 as a result of the Veteran's service-connected disabilities.

The record shows that the AOJ did not consider whether any one disability alone warranted entitlement to a TDIU.  Additionally, in light of the Board's decision granting a separate evaluation for the Veteran's left ankle disability, as of July 14, 2014 the combined rating for that disability is 40 percent.  Further, the Veteran's right knee disability also includes combined ratings of 40 percent or more.

Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  

The Board notes that the purpose of this remand directive was to determine whether the Veteran met the statutory requirement for an award of SMC pursuant to 38 C.F.R. § 1114(s).  Therefore, the issue of entitlement to SMC at the housebound rate is intertwined with the issue of entitlement to a TDIU.  

Additionally, as noted by the Director in the February 2017 administrative review, the Veteran met the schedular requirement for a TDIU as of January 28, 2009; prior to the currently assigned TDIU as of May 1, 2010.  Therefore, the Board finds that the issue of entitlement to an extraschedular rating for a TDIU is additionally intertwined with the issue of entitlement to a TDIU that is being remanded to the AOJ.


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, the AOJ should consider whether entitlement to a TDIU is warranted based upon any one of the Veteran's service-connected disabilities alone.

3. Then, the AOJ should adjudicate entitlement to SMC on account of being housebound.  In this regard, the AOJ should undertake any other development determined to be warranted

4. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


